COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00280-CV


IN RE ALLEN "F" CALTON                                                   RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. 0843168D

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus asking

this court to compel the court reporter to file a supplemental reporter’s record in

his appeal under cause number 02-04-00228-CR, for which the mandate issued

on February 17, 2006. The court is of the opinion that the petition should be

dismissed for want of jurisdiction. See Tex. Gov’t Code Ann. § 22.221(a)–(b)

(authorizing writs necessary to enforce jurisdiction of appellate courts and writs of

mandamus against judges of district and county courts) (West 2004).

Accordingly, relator’s petition for writ of mandamus is dismissed for want of



      1
       See Tex. R. App. P. 47.4, 52.8(d).
jurisdiction.

                                       PER CURIAM

PANEL: GARDNER, MEIER, and SUDDERTH, JJ.

DELIVERED: September 4, 2015




                               2